DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0165453) in view of Li (US 2003/0158479).
Regarding Claim 1, Bae teaches ultrasonic sensing system, comprising: an amplifier including an input and an output [0020]; an n-level comparator, coupled to the output of the amplifier [#103, #104 of Fig 4; 0019-22], to compare an adjustable threshold voltage to an output signal from the output of the amplifier, wherein n is greater than or equal to 1 [0019-22; 0030-31]; a noise power estimator, coupled to an output of the n-level comparator [0030-31; 0036-38], to generate a noise power signal indicative of noise power of an input signal at the input of the amplifier [0030-31; 0036-38]; and a time-varying threshold circuit, coupled to the noise power estimator and the n-level comparator [0019-22; 0030-31; 0036-38]. Bae does not explicitly teach to adjust the adjustable threshold voltage based on the noise power signal. Li teaches to adjust the adjustable threshold voltage based on the noise power signal [0035; 0057]. It would have been obvious to modify the system of Bae to include adjusting of the threshold voltage because the pixel array has different sensitivities in the scan area of the ultrasound system. 
Regarding Claim 17, Bae teaches an ultrasonic sensing system, comprising: an amplifier including an input and an output [0020]; an n-level comparator, coupled to the output of the amplifier [#103, #104 of Fig 4; 0019-22], to compare an adjustable threshold voltage to an output 
Regarding Claims 2 and 18, Bae, as modified, also teaches wherein the n-level comparator includes a 3-level comparator, and the adjustable threshold voltage includes a first adjustable threshold voltage and a second adjustable threshold voltage [0028-32; 0035; 0038] (multiple noise profiles, and multiple noise level comparisons)
Regarding Claim 3, Bae, as modified, also teaches wherein the 3-level comparator includes: a first comparator to compare the output signal to the first adjustable threshold voltage; 
Regarding Claim 4 and 19, Bae, as modified, also teaches wherein the time-varying threshold circuit is coupled to adjust both the first and second adjustable threshold voltages, based on the noise power signal [0028-32; 0035; 0038] (multiple noise profiles, and multiple noise level comparisons).
Regarding Claim 5, Bae, as modified, also teaches wherein the noise power estimator is coupled to generate the noise power signal within a predetermined period of time in response to transmission of a burst of ultrasound pulses [0028-32; 0035; 0038] (multiple noise profiles, and multiple noise level comparisons).
Regarding Claim 6 and 20, Bae, as modified, also teaches wherein the amplifier is a variable-gain amplifier, and the time-varying threshold circuit is coupled to adjust the adjustable threshold voltage based on: a time-varying gain configuration of the variable-gain amplifier; and the noise power signal [#103, #104 of Fig 4; 0019-22]. 
Regarding Claim 7, Bae, as modified, also teaches a correlator circuit to correlate an output from the n-level comparator with a template signal [0020-22].
Regarding Claim 8 and 21, Bae, as modified, also teaches a transducer, coupled to the input of the amplifier, to transmit an ultrasonic signal and to receive a reflected ultrasonic signal to be amplified by the amplifier [#102 of Fig 4; 0020-22].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645